Exhibit 10.5

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into by
and between Stephen G. Williams (“Executive”) and Vistana Signature Experiences,
Inc. (“Vistana” or the “Company”), effective as of the 24th day of March, 2017
(the “Effective Date”).  Executive and Vistana may hereinafter be referred to
individually as a “Party” or collectively as the “Parties”.

WHEREAS, effective as of the closing of the acquisition of Vistana by ILG, Inc.
(“ILG”), Vistana employed Executive pursuant to the terms of an Employment
Agreement (together with the Standard Terms and Conditions attached to such
Employment Agreement, the “Original Agreement”);

WHEREAS, as approved by the Compensation and Human Resources Committee of the
Board of ILG (“Board”), the Company and Executive have agreed to certain
modifications of the Original Agreement such that it is reasonable to amend and
restate the Original Agreement through the execution of this Agreement; and

WHEREAS, upon the Parties’ mutual execution of this Agreement, the Original
Agreement will be superseded in its entirety by this Agreement and will
terminate and be of no further force or effect.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and Vistana have agreed and do hereby agree as follows:

1A.     EMPLOYMENT.  During the Term (as defined below), Vistana shall employ
Executive, and Executive shall be employed as its Senior Vice President and
Chief Operating Officer and, in particular, lead the operations of its vacation
membership programs, including, without limitation, the program known as Vistana
Vacation Network.  During such employment, Executive shall do and perform all
services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Executive’s position
and shall render such services on the terms set forth herein.  Executive shall
report directly to the President and Chief Executive Officer of Vistana or such
person(s) as may be designated from time to time (the “Reporting
Officer”).  Executive shall have such powers and duties with respect to Vistana,
as may reasonably be assigned to Executive by the Reporting Officer.  Executive
agrees to devote all of Executive’s working time, attention and efforts to
Vistana and to perform the duties of Executive’s position in accordance with the
policies of ILG and Vistana as in effect from time to time.

2A.     TERM.  The term of this Agreement shall begin on the Effective Date and
shall end on the third year anniversary of the Effective Date (the “Term”);
provided, that on the third year anniversary of the Effective Date and on each
successive year anniversary thereafter, the Initial Term shall automatically be
extended for additional one-year periods (the Initial Term, together with any
extension thereof, the “Term”) unless either Party provides the other Party with
a notice of termination at least ninety (90) days before any such year
anniversary.  Notwithstanding the foregoing, the Executive’s employment
hereunder may be terminated during the Term, subject to Section 1(d) of the
Standard Terms and Conditions, attached hereto and incorporated herein. 





 

--------------------------------------------------------------------------------

 



3A.     COMPENSATION.

(a)     BASE SALARY.  During the Term, Vistana shall pay Executive an annual
base salary of four hundred and seventy-five thousand U.S. dollars (US$475,000)
(the “Base Salary”), payable in equal biweekly installments (or, if different,
in accordance with Vistana’s payroll practice as in effect from time to
time).  During the Term, the Base Salary will be reviewed annually and is
subject to adjustment at the discretion of the Committee (as defined
below).  For all purposes under this Agreement, the term “Base Salary” shall
refer to the Base Salary as in effect from time to time.

(b)     ANNUAL INCENTIVE COMPENSATION. 

(i)     During the Term, Executive shall be eligible to receive an annual bonus
(the “Annual Bonus”) subject to the terms of the 2013 Interval Leisure Group
Stock and Incentive Compensation Plan, as amended from time to time and any
successor plan thereto (collectively, the “2013 Plan”) and the terms of this
Agreement with a target annual incentive opportunity of  100% of Base Salary
(the “Target Bonus Opportunity”), based upon ILG’s and the Vacation Ownership
Segment’s achievement of certain financial performance targets, as such are
established by the Compensation and Human Resources Committee of the Board (the
“Committee”).  Unless otherwise determined by the Committee, the amount of
Executive’s Annual Bonus shall be based  (A) 25% on ILG’s actual consolidated
Adjusted EBITDA performance against ILG’s consolidated Adjusted EBITDA target
for the applicable calendar year, (B) 60% on its Vacation Ownership Segment’s
actual consolidated Adjusted EBITDA performance against the segment’s
consolidated Adjusted EBITDA target for the applicable calendar year and (C) 15%
on the Vacation Ownership Segment’s actual consolidated revenue performance
against the segment’s consolidated revenue target for the applicable calendar
year, the cumulative amount of which may be modified by the Reporting Officer’s
subjective review of Executive’s individual performance. For all purposes under
this Agreement, the term “Vacation Ownership Segment” shall refer to those
businesses currently comprising such segment, including, without limitation,
Vistana Signature Experiences, Inc., HV Global Group, Inc. and their associated
businesses as well as any other substantially similar businesses subsequently
included within the segment.

(ii)     The Company shall pay to Executive any earned Annual Bonus no later
than March 15th immediately following the end of the annual performance period
during which Executive earned an Annual Bonus (unless Executive has elected to
defer receipt of such Annual Bonus pursuant to an arrangement that meets the
requirements of Section 409A (as defined below)); provided, in each instance,
payment of Executive’s Annual Bonus is conditioned upon the Committee’s
certification of actual performance against the applicable Committee-approved
financial performance targets in accordance with the Committee’s historical past
practices.

(c)     LONG-TERM INCENTIVE COMPENSATION. 

(i)     Subject to the terms of this Agreement, all awards of ILG restricted
stock units (“ILG RSUs”) (each such unit corresponding to one share of common
stock of ILG (“ILG Common







--------------------------------------------------------------------------------

 



Stock”)) held by Executive as of the Effective Date, including, without
limitation, those initially granted to Executive as a new hire grant and those
granted on or about February 14, 2017 (collectively, the “Existing Awards”)
shall continue to be governed by the 2013 Plan and the Award Notice and the
Terms and Conditions associated with each such Existing Award and shall be
eligible to vest in accordance with their original vesting schedule.

(ii)     During the Term, Executive shall be eligible to participate in ILG’s
long-term incentive program, with a target annual award level of $650,000, in
accordance with ILG’s policies as in effect from time to time (collectively, the
“Future Awards”); provided, Executive acknowledges and agrees that his
eligibility to participate in this program is subject to a number of factors,
including, without limitation, ILG’s continuation of a long-term incentive
program, the performance of ILG and the Company, the availability of ILG RSUs
and Company Common Stock to effectuate such grant and the Committee’s approval
of each such award as well as the performance criteria associated
therewith.  Executive further acknowledges and agrees that each such award is
subject to the terms and conditions of the 2013 Plan and the Award Notice and
the Terms and Conditions associated with each such Future Award. 

(c)     BENEFITS.  During the Term, Executive shall be entitled to participate
in any welfare, health and life insurance and pension benefit and incentive
programs as may be adopted from time to time by Vistana on the same basis as
that provided to similarly situated management personnel of Vistana.  Without
limiting the generality of the foregoing, Executive shall be entitled to the
following benefits:

(i)     Reimbursement for Business Expenses.  Vistana shall reimburse Executive
for all reasonable, necessary and documented expenses incurred by Executive in
performing Executive’s duties for the Company, on the same basis as similarly
situated management personnel and in accordance with the Company’ policies as in
effect from time to time.  With respect to air travel for business purposes,
Executive shall be eligible for reimbursement for Business Class (or if Business
Class is unavailable the next higher class), unless otherwise agreed with
Executive’s Reporting Officer; provided, such travel is scheduled with the prior
approval of his Reporting Officer and is otherwise in accordance with the travel
and entertainment policies of ILG and its Affiliates.

(ii)     Paid Time Off.  Executive shall be entitled to earn paid time off each
year, in accordance with the Company’s Paid Time-Off Policy, as such is
applicable to similarly situated management personnel of the Company from time
to time.   

4A.     NOTICES.  All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested, by hand delivery, or by overnight
delivery by a nationally recognized carrier, and any such notice is deemed
effectively given when received by the recipient (or if receipt is refused by
the recipient, when so refused) to the address set forth below:

If to Vistana:

Vistana Signature Experiences, Inc.

 

9002 San Marco Court

 

Orlando, FL 32819







--------------------------------------------------------------------------------

 



 

Attention:  Sergio D. Rivera

 

 

with a copy to:

Interval Leisure Group, Inc.

 

6262 Sunset Drive

 

Miami, Florida 33143

 

Attention:  General Counsel

 

 

If to Executive:

Stephen G. Williams

 

At the last address indicated in the Company’s records.

 

Either Party may change such Party’s address for notices by notice duly given
pursuant hereto.

5A.     GOVERNING LAW; JURISDICTION.  This Agreement and the legal relations
thus created between the Parties (including, without limitation, any dispute
arising out of or related to this Agreement) shall be governed by and construed
under and in accordance with the internal laws of the State of Florida without
reference to its principles of conflicts of laws and shall otherwise be governed
by that certain Mutual Agreement to Arbitrate between Vistana and Executive,
dated May 31, 2012 (the “MAA”), a copy of which is attached hereto as Exhibit A;
provided, any such mediation shall be conducted in Orange County, Florida,
unless otherwise agreed between the Parties. 

6A.     COUNTERPARTS.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. 

7A.     STANDARD TERMS AND CONDITIONS.  Executive expressly understands and
acknowledges that the Standard Terms and Conditions, attached hereto, and
Exhibits A, B and C are incorporated herein by reference, deemed a part of this
Agreement and are binding and enforceable provisions of this
Agreement.  References to “this Agreement” or the use of the term “hereof” shall
refer to this Agreement, the Standard Terms and Conditions and Exhibits A, B and
C taken as a whole.

8A.     SECTION 409A OF THE INTERNAL REVENUE CODE. 

(a)     This Agreement is intended to comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
rules and regulations issued thereunder (“Section 409A”) or an exemption and
shall in all respects be administered in accordance with Section 409A.

(b)     Any amounts payable under this Agreement solely on account of an
"involuntary" separation from service within the meaning of Section 409A shall
be, to the maximum extent possible, excludible from the requirements of Section
409A, either as involuntary separation pay or as short-term deferral amounts.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Section 409A. 

(c)     In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement.  In no event shall
the Company or any of its Affiliates







--------------------------------------------------------------------------------

 



be liable for any additional tax, interest, or penalties that may be imposed on
Executive as a result of Section 409A or any damages for failing to comply with
Section 409A. 

(d)     For purposes of this Agreement, a “Separation from Service” occurs when
Executive dies, retires or otherwise has a separation of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.  Notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment of
amounts that constitute “deferred compensation” subject to Section 409A may only
be made upon a Separation from Service. 

(e)     To the extent that any reimbursement or in-kind benefit pursuant to this
Agreement is taxable to Executive, Executive shall provide the Company with
documentation of the related expenses promptly so as to facilitate the timing of
the reimbursement payment, or in-kind benefits contemplated by this section, and
any reimbursement payment, or in-kind benefits, due to Executive pursuant to
such provision shall be paid to Executive on or before the last day of
Executive’s taxable year following the taxable year in which the related expense
was incurred.  Executive’s right to reimbursement or in-kind benefits pursuant
to this Agreement is  not subject to liquidation or exchange for another benefit
and the amount of expenses eligible for reimbursement, or in-kind benefits that
Executive receives in one taxable year shall not affect the amount of such
benefits, or in-kind benefits that Executive receives in any other taxable year.

(f)     Notwithstanding any provision of this Agreement to the contrary, in the
event that Executive is a “specified employee” (within the meaning of Section
409A) on the date of termination of Executive’s employment with the Company and
the Cash Severance Payments or CIC Cash Severance Payments to be paid within the
first six months following such date (the “Initial Payment Period”) exceed the
amount referenced in Treas. Regs. Section 1.409A-1(b)(9)(iii)(A) (the “Limit”),
then (i) any portion of the Cash Severance Payments or CIC Cash Severance
Payments that is payable during the Initial Payment Period that does not exceed
the Limit shall be paid at the times set forth in Section 1(d)(i), (ii) any
portion of the Cash Severance Payments or CIC Cash Severance Payments that
exceeds the Limit (and would have been payable during the Initial Payment Period
but for the Limit) shall be paid, with Interest, on the first business day of
the first calendar month that begins after the six-month anniversary of
Executive’s Separation from Service and (iii) any portion of the Cash Severance
Payments or CIC Cash Severance Payments that is payable after the Initial
Payment Period shall be paid at the times set forth in Section 1(d)(i).  For
purposes of this Section 8A.(f), “Interest” shall mean interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code, from
the date on which payment would otherwise have been made but for any required
delay through the date of payment.

(g)     If the maximum period within which Executive must sign and not revoke
the Release would begin in one calendar year and expire in the following
calendar year, then any payments contingent on the occurrence of the Release
Effective Date shall be made in such following calendar year (regardless of the
year of execution of such release) if payment in such following calendar year is
required in order to comply with Section 409A. 

[signatures appear next page]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Vistana has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on March 24, 2017.

 

 

VISTANA SIGNATURE EXPERIENCES, INC.

 

 

 

 

 

By:

/s/ Sergio D. Rivera

 

Name:

Sergio D. Rivera

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

/s/ Stephen G. Williams

 

Stephen G. Williams

 







--------------------------------------------------------------------------------

 



STANDARD TERMS AND CONDITIONS

1.     SEPARATION OF EXECUTIVE’S EMPLOYMENT.

(a)    DEATH.  In the event Executive’s employment hereunder is terminated by
reason of Executive’s death, the Company shall pay Executive’s designated
beneficiary or beneficiaries, within thirty (30) days of Executive’s death in a
lump sum in cash, (i) Executive’s Base Salary through the end of the month in
which death occurs and (ii) any other Accrued Obligations (as defined in Section
1(f) below).

(b)    DISABILITY.  If, as a result of Executive’s incapacity due to physical or
mental illness (“Disability”), Executive shall have been absent from the
full-time performance of Executive’s duties with the Company for a period of
twelve (12) consecutive weeks, or for shorter periods aggregating to twelve (12)
weeks, during any twelve (12) consecutive months and, within thirty (30) days
after written notice is provided to Executive by the Company (in accordance with
Section 4A. hereof), Executive shall not have returned to the full-time
performance of Executive’s duties, Executive’s employment under this Agreement
may be terminated by the Company for Disability.  Upon separation of Executive’s
employment due to Disability, the Company shall pay Executive within thirty (30)
days of such separation (i) Executive’s Base Salary through the end of the month
in which separation occurs in a lump sum in cash, offset by any amounts payable
to Executive under any disability insurance plan or policy provided by the
Company; and (ii) any other Accrued Obligations.

(c)    TERMINATION FOR CAUSE OR WITHOUT GOOD REASON.  Executive shall have the
right to terminate his employment without Good Reason.  The Company may
terminate Executive’s employment under this Agreement for Cause at any time
prior to the expiration of the Term.   Upon the termination of Executive’s
employment by the Company for Cause (as defined below), Vistana and its
Affiliates shall have no further obligation hereunder, except for the payment of
any Accrued Obligations.  As used herein, “Cause” shall mean: (i) any material
breach by Executive of any of the duties, responsibilities or obligation of his
employment, or any policies or practices of Vistana or ILG; (ii)  Executive’s
failure or refusal either to perform, to Vistana’s satisfaction, the duties or
obligations of his employment, or to follow any lawful order or direction by
Vistana; or (iii) any acts or omissions by Executive that constitute fraud,
dishonesty, breach of trust, gross negligence, civil or criminal illegality, or
any other conduct or behavior that could otherwise subject Vistana or any of its
Affiliates to civil or criminal liability or otherwise adversely affect its or
their business, interests or reputation.  Executive may not be terminated for
Cause hereunder unless and until Executive shall have been given written notice
specifying the grounds for such termination and not less than 30 days to correct
such acts or omissions, if correctable; provided, Vistana may relieve Executive
of his duties during this cure period, if it deems necessary.

(d)    TERMINATION OF EMPLOYMENT BY THE COMPANY, OTHER THAN FOR DEATH,
DISABILITY OR CAUSE, OR BY EXECUTIVE FOR GOOD REASON.  If Executive’s employment
hereunder is terminated prior to the expiration of the Term by the Company for
any reason other than Executive’s death or Disability or for Cause, or if
Executive terminates his employment hereunder prior to the expiration of the
Term for Good Reason (any such termination, a “Qualifying Termination”),
then:  (1) the Company shall pay Executive







--------------------------------------------------------------------------------

 



within thirty (30) days of the date of such Qualifying Termination any Accrued
Obligations in a lump sum cash payment, and (2) Executive shall be eligible for
the following severance benefits, subject to Executive’s execution of a Release
within 45 days following such Qualifying Termination pursuant to Section
1(d)(iv) and the Release Effective Date (as defined below) has occurred:

(i)     (A)    Except where such Qualifying Termination occurs within
twenty-four (24) months following a Change of Control, (1) the Company shall pay
Executive a severance amount equal to one time (1X) the sum of (x) his Base
Salary plus (y) the Target Bonus Opportunity (the “Cash Severance”), which Cash
Severance shall be payable in equal biweekly installments (or, if different, in
accordance with the Company’s payroll practice as in effect from time to time)
over 12 months (the “Cash Severance Payments”) commencing after the Release
Effective Date but no later than the 75th day following the date of Executive’s
Qualifying Termination, and (2) at the time when bonuses for the year in which
the date of termination occurs would otherwise be paid (but in no event later
than the 75th day following the close of such fiscal year unless Executive has
previously elected to defer the receipt of such bonus pursuant to an arrangement
that meets the requirements of Section 409A) and conditioned upon the
Committee’s certification of actual performance against the applicable financial
performance targets in accordance with the Committee’s historical past
practices, the Company shall pay to Executive any bonus that would have been
earned by Executive in respect of such year of termination if such termination
had not occurred, prorated for the portion of the year during which Executive
was employed (the “Pro Rata Bonus”).

(B)    Where such Qualifying Termination occurs within twenty-four (24) months
following a Change of Control, (1) the Company shall pay Executive a severance
amount equal to one and one-half times (1.5X) the sum of (x) his Base Salary
plus (y) the Target Bonus Opportunity (the “CIC Cash Severance”), which CIC Cash
Severance shall be payable as one lump sum amount (the “CIC Cash Severance
Payment”) after the Release Effective Date but in no event later than the 75th
day following the date of Executive’s Qualifying Termination, and (2) the
Company shall pay to Executive a Pro Rata Bonus for the year in which he incurs
a Qualifying Termination, with such amount based on (1) the assumption that
target performance goal(s) were met or (2) actual performance through the date
of the Qualifying Termination to the extent determinable by the Committee with
performance goals adjusted to reflect the truncated performance period,
whichever results in a payment of the greater amount to Executive.  Such Pro
Rata Bonus shall be paid to Executive after the Release Effective Date but no
later than the 75th day following the date of Executive’s Qualifying Termination
(unless Executive has previously elected to defer the receipt of such bonus
pursuant to an arrangement that meets the requirements of Section 409A).

(ii)     (A)    Except where such Qualifying Termination occurs within
twenty-four (24) months following a Change of Control, any portion of the
Existing Awards or any Future Awards that is outstanding and unvested at the
time of such Qualifying Termination shall be treated in accordance with the
provisions of the 2013 Plan and the Award Notice and Terms and Conditions
accompanying each such Existing Award or Future Award.

(B)    Where such Qualifying Termination occurs within twenty-four (24) months
following a Change of Control, any portion of the Existing Awards or any Future
Awards that is







--------------------------------------------------------------------------------

 



outstanding and unvested at the time of such termination shall vest in full on
the Release Effective Date; provided,  however, that any RSUs (or other form of
equity) that would vest under this provision but for the fact that outstanding
performance conditions have not been satisfied shall vest based on (1) the
assumption that target performance goal(s) were met or (2) actual performance
through the date of the Qualifying Termination to the extent determinable by the
Committee with performance goals adjusted to reflect the truncated performance
period, whichever results in a greater number of vested RSUs (or other form of
equity) and shall be settled on the Release Effective Date but in no event later
than the 75th day following the date of Executive’s Qualifying Termination.

(iii)     (A)    Except where such Qualifying Termination occurs within
twenty-four (24) months following a Change of Control, during the 12-month
period following Executive’s Separation from Service, the Company shall pay
Executive an amount equal to the monthly COBRA premium and administrative fee
then in effect for the type of Company-provided group health plan coverage in
effect for Executive on the date of termination of employment (e.g., family
coverage), less the active employee portion of such monthly insurance premium
for such coverage, in biweekly installments (or, if different, in accordance
with the Company’s payroll practice as in effect from time to time), with such
payments commencing on the payroll date immediately following the Release
Effective Date and any payments that would have been paid after Executive’s
Qualifying Termination but prior to such payroll date shall be aggregated with
the first payment paid to Executive hereunder.

(B)    Where such Qualifying Termination occurs within twenty-four (24) months
following a Change of Control,  during the 18-month period following Executive’s
Separation from Service, the Company shall pay Executive an amount equal to the
monthly COBRA premium and administrative fee then in effect for the type of
Company-provided group health plan coverage in effect for Executive on the date
of termination of employment (e.g., family coverage), less the active employee
portion of such monthly insurance premium for such coverage, in biweekly
installments (or, if different, in accordance with the Company’s payroll
practice as in effect from time to time), with such payments commencing on the
payroll date immediately following the Release Effective Date and any payments
that would have been paid after Executive’s Qualifying Termination but prior to
such payroll date shall be aggregated with the first payment paid to Executive
hereunder.

(iv)    Except for the payment to Executive of any Accrued Obligations, the
payment to Executive of the severance benefits described in this Section 1(d)
(including any accelerated vesting) shall be subject to (A) Executive’s
execution of a General Release and Covenant Not to Sue, substantially in the
form attached here and incorporated herein as Exhibit B (“Release”), within
forty-five (45) days following Executive’s termination employment; provided
there has been no revocation or attempted revocation of the Release during the
revocation period set forth in the Release (“Revocation Period”) (the date after
the lapse of such revocation period without a revocation or attempted
revocation, the “Release Effective Date”) and (B) Executive’s compliance with
the restrictive covenants set forth in Section 2 hereof (other than any
non-compliance that is immaterial, does not result in harm to the Company or its
Affiliates, and, if curable, is cured by Executive promptly after receipt of
notice thereof given by the Company).  Executive acknowledges and agrees that
the severance benefits described in this Section 1(d) constitute good and
valuable consideration for such release. 







--------------------------------------------------------------------------------

 



(v)    For purposes of this Agreement,

         (A)         “Affiliate” means any subsidiary or other entity that is
directly or indirectly controlled by ILG.

         (B)         “Change of Control” shall mean the first to occur of one of
the following after the Effective Date:

(1)    Any “person” (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act) (other than ILG, any majority controlled subsidiary of ILG, or the
fiduciaries of any ILG benefit plans) becomes the beneficial owner (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
more than 35% of the total voting power of the voting securities of ILG then
outstanding and entitled to vote generally in the election of directors of ILG
(the “Outstanding Company Voting Securities”); provided, however, that (x) any
such transaction that would constitute a Change of Control under this subsection
(1) that is also a Business Combination (as defined below) shall be determined
exclusively under subsection (3) below and (y) no Change of Control shall occur
upon the acquisition of securities directly from ILG;

(2)    Individuals who, as of the beginning of any 24 month period, constitute
the Board (as of the date hereof, the “Incumbent Board”) cease for any reason
during such 24 month period to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by ILG’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding for this purpose any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election or removal of the directors of ILG or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person or entity other than the Board; or

(3)    The consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange, or similar form of
corporate transaction involving ILG (a “Business Combination”), or sale,
transfer, or other disposition of all or substantially all of the business or
assets of ILG to an entity that is not an Affiliate of ILG (a “Sale”), unless
immediately following such Business Combination or Sale:  (x) more than 60% of
the total voting power of the entity resulting from such Business Combination or
the entity that acquired all or substantially all of the business or assets of
ILG in such Sale (in either case, the “Surviving Company”), or the ultimate
parent entity that has beneficial ownership of sufficient voting power to elect
a majority of the board of directors (or analogous governing body) of the
Surviving Company (the “Parent Company”), is represented by the Outstanding
Company Voting Securities that were outstanding immediately prior to such
Business Combination or Sale (or, if applicable, is represented by shares into
which the Outstanding Company Voting Securities were converted pursuant to such
Business Combination or Sale) and such voting power among the holders thereof is
in substantially the same proportion as the voting power of the Outstanding
Company Voting Securities among the holders thereof immediately prior







--------------------------------------------------------------------------------

 



to the Business Combination or Sale and (y) no person or entity (other than any
employee benefit plan sponsored or maintained by the Surviving Company or the
Parent Company) is or becomes the beneficial owner, directly or indirectly, of
more than 35% of the total voting power of the outstanding voting securities
eligible to elect members of the board of directors (or the analogous governing
body) of the Parent Company (or, if there is no Parent Company, the Surviving
Company); provided, that no person or group shall be treated for purposes of
this Agreement as having beneficial ownership of 35% or more of such total
voting power solely as a result of the voting power held in ILG prior to the
consummation of the Business Combination or Sale.

Notwithstanding the foregoing, if any payment or distribution event under this
Agreement is subject to the requirements of Section 409A(a)(2)(A) of the Code,
the determination of the occurrence of a Change of Control shall be governed by
applicable provisions of Section 409A(a)(2)(A) of the Code and regulations and
rulings issued thereunder for purposes of determining whether such payment or
distribution may then occur.

          (C)     “Exchange Act” means the United States Securities Exchange Act
of 1934, as amended and any successor thereto.

          (D)     “Good Reason” shall mean the occurrence of any of the
following without Executive’s prior written consent:  (1) a material diminution
in Executive's authority, duties, or responsibilities with Vistana; (2) a
material diminution of Executive’s Base Salary or annual bonus target
percentage; or (3) the Company’s requiring Executive to be based anywhere more
than fifty (50) miles from where Executive’s principal place of employment is
located as of the Effective Date, or such other location as the Parties may
mutually agree; provided, however, Executive shall have Good Reason to terminate
his employment only if (x) he provides notice to Vistana (in accordance with
Section 4A. hereof) of the existence of the event or circumstances which
Executive claims to constitute Good Reason within ninety (90) days of
Executive’s knowledge of such event or circumstances, (y) the Company does not
remedy such event or circumstances within thirty (30) days following receipt
such notice (the “Cure Period”), and (z) Executive’s last day of employment
occurs within thirty (30) days following the expiration of such Cure Period.

(e)    NO MITIGATION.  In the event of termination of Executive’s employment
pursuant to Section 1(d), Executive shall not be obligated to seek other
employment or take any actions to mitigate the payments or continuation of
benefits required under Section 1(d) hereof.

(f)    ACCRUED OBLIGATIONS.  As used in this Agreement, “Accrued Obligations”
shall mean the sum of (i) any portion of Executive’s accrued but unpaid Base
Salary through the date of death or separation of employment for any reason, as
the case may be; and (ii) any compensation previously earned but deferred by
Executive (together with any interest or earnings thereon) that has not yet been
paid, is not considered “deferred compensation” subject to Section 409A and has
not otherwise been deferred to a later date pursuant to any deferred
compensation arrangement of the Company to which Executive is a party, if any.

(g)     (i)    Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be







--------------------------------------------------------------------------------

 



provided by the Company to the Executive or for the Executive’s benefit pursuant
to the terms of this Agreement or otherwise (“Covered Payments”) constitute
parachute payments (“Parachute Payments”) within the meaning of Section 280G of
the Code and would, but for this Section 1(g), be subject to the excise tax
imposed under Section 4999 of the Code (or any successor provision thereto) or
any similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the “Excise Tax”), then the Covered
Payments shall be payable either (A) in full (“Full Payment”) or (B) reduced to
the minimum extent necessary (“Reduced Payment”) to ensure that no portion of
the Covered Payments is subject to the Excise Tax, whichever of the Full Payment
or Reduced Payment results in Executive’s receipt on an after-tax basis of the
greatest amount of benefits after taking into account the applicable federal,
state, local and foreign income, employment and excise taxes (including the
Excise Tax).  Any such reduction shall be made in accordance with Section 409A
of the Code and the following: (1) the Covered Payments which do not constitute
nonqualified deferred compensation subject to Section 409A of the Code shall be
reduced first; and (2) Covered Payments shall then be reduced as follows: (x)
cash payments shall be reduced before non-cash payments; and (y) payments to be
made on a later payment date shall be reduced before payments to be made on an
earlier payment date.

(ii)    Any determination required under this Section 1(g) shall be made in
writing in good faith by an independent accounting firm selected by ILG (the
“Accounting Firm”), which shall provide detailed supporting calculations to ILG
and the Executive as requested by ILG or Executive.  The Company and Executive
shall provide the Accounting Firm with such information and documents as the
Accounting Firm may reasonably request in order to make a determination under
this Section 1(g).

2.         CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION;
PROPRIETARY RIGHTS; AND OTHER POST-SEPARATION OBLIGATIONS.

(a)       CONFIDENTIALITY/NON-SOLICITATION/PROPRIETARY RIGHTS. 

(i)        Executive acknowledges and agrees that the terms of the Non-Compete,
Non-Solicitation, Confidentiality and Intellectual Property Agreement (the
“NCA”), attached hereto and incorporated therein as Exhibit C, shall continue to
apply to govern his conduct during the Term and, to the extent set forth in the
NCA, following this Agreement’s termination or expiration.

(ii)       Notwithstanding the foregoing, pursuant to 18 U.S.C. § 1833(b),
Executive understands that he will not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
of the Company or its Affiliates that (A) is made (1) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to his attorney and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding.  Executive understands
that if he files a lawsuit for retaliation by the Company or its Affiliates for
reporting a suspected violation of law, he may disclose the trade secret to his
attorney and use the trade secret information in the court proceeding if he (I)
files any document containing the trade secret under seal, and (II) does not
disclose the trade secret, except pursuant to court order.  Nothing in this
Agreement, the NCA or any other agreement that Executive has with the Company or
its Affiliates, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section. Further, nothing in this Agreement, the







--------------------------------------------------------------------------------

 



NCA or any other agreement that Executive has with the Company or its Affiliates
shall prohibit or restrict him from making any voluntary disclosure of
information or documents concerning possible violations of law to any
governmental agency or legislative body, or any self-regulatory organization, in
each case, without advance notice to the Company or any of its Affiliates.

(b)       COMPLIANCE WITH POLICIES AND PROCEDURES.  During the Term, Executive
shall adhere to the policies and standards of professionalism set forth in the
Policies and Procedures of Vistana and its Affiliates, as they may exist from
time to time.

(c)       POST-SEPARATION COOPERATION.  Following the expiration or termination
of the Executive’s employment for any reason, Executive agrees to make himself
reasonably available to Vistana and/or its Affiliates to respond to requests for
documents and information concerning matters involving facts or events relating
to Vistana or any of its Affiliates that may be within his knowledge, and
further agrees to provide truthful information to Vistana, its Affiliates, or
any of their respective representatives as reasonably requested with respect to
any pending and future litigation, arbitration, other dispute resolution,
investigation or request for information.  Executive also agrees to make himself
reasonably available to assist Vistana and its Affiliates in connection with any
administrative, civil or criminal matter or proceeding brought by or brought
against Vistana and/or any of its Affiliates, in which and to the extent
Vistana, its Affiliates or any of their respective representatives reasonably
deem Executive’s cooperation necessary. Executive shall be reimbursed for his
reasonable out-of-pocket expenses incurred as a result of such cooperation and,
if Vistana requests Executive’s assistance hereunder for an extended period, the
parties shall mutually on reasonable compensation to be paid to Executive for
such services.

(d)       NON-DISPARAGEMENT.  The Company will not disparage Executive or
Executive’s performance or otherwise take any action which could reasonably be
expected to adversely affect Executive’s personal or professional
reputation.  Similarly, Executive will not disparage the Company or any of its
directors, officers, or employees or otherwise take any action which could
reasonably be expected to adversely affect the reputation of the Company or any
of its directors, officers, or employees.

(e)       SURVIVAL OF PROVISIONS.  The obligations contained in this Section 2
and the NCA shall, to the extent provided in this Section 2 and/or the NCA,
survive the termination or expiration of Executive’s employment with Vistana
and, as applicable, shall be fully enforceable thereafter in accordance with the
terms of this Agreement.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 2 or the NCA is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state, it is the intention of the Parties that such restriction may
be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state.

3.        TERMINATION OF PRIOR AGREEMENTS.  This Agreement, the NCA and the MAA
constitute the entire agreement between the Parties and, as of the Effective
Date, terminate and supersede any and all prior agreements and understandings
(whether written or oral) between the Parties with respect to the subject matter
of this Agreement, including, without limitation, the Original Agreement,
certain employment letter by and between the Parties, dated May 21, 2012 (save
for the MAA attached thereto), that certain letter agreement between Executive
and Starwood, dated September 11, 2015 (the “Retention Arrangement Letter”), and
that Non-







--------------------------------------------------------------------------------

 



Compete, Non-Solicitation, Confidentiality and Intellectual Property Agreement
between Executive and Vistana, dated May 31, 2012, but excepting any prior
agreements and understandings between Executive and Vistana with respect to
confidentiality and assignment of inventions.  Executive acknowledges and agrees
that neither Vistana nor anyone acting on its behalf has made, and is not
making, and in executing this Agreement, Executive has not relied upon, any
representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement.  It is expressly agreed that the terms of
this Agreement shall prevail over any contrary or conflicting terms of the 2013
Plan or of any of the Award Notices and Terms and Conditions associated with any
Existing Award or Future Award.

4.        ASSIGNMENT; SUCCESSORS.  This Agreement is personal in its nature and
none of the Parties shall, without the consent of the other, assign or transfer
this Agreement or any rights or obligations hereunder; provided that  in the
event of the merger, consolidation, transfer, or sale of all or substantially
all of the assets of the Company (a “Transaction”) with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder, and in the event of any such assignment or Transaction,
all references herein to the “Company” shall refer to such entity’s respective
assignee or successor hereunder. 

5.        WITHHOLDING. The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Executive hereunder,
as may be required from time to time by applicable law, governmental regulation
or order.

6.        HEADING REFERENCES.  Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.  References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto and Exhibits A, B and C, taken as a whole.

7.        REMEDIES FOR BREACH.  Executive expressly agrees and understands that
Executive will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have thirty (30) days from
receipt of Executive’s notice to cure any such breach.  Executive expressly
agrees and understands that in the event of any termination of Executive’s
employment by the Company during the Term, regardless of whether such
termination follows the occurrence of a Change of Control, the Company’s
contractual obligations to Executive shall be fulfilled through compliance with
its obligations under Section 1 of the Standard Terms and Conditions.

Executive expressly agrees and understands that the remedy at law for any breach
by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms.  Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation.  Nothing shall be deemed to limit the Company’s remedies at law
or in equity for any breach by







--------------------------------------------------------------------------------

 



Executive of any of the provisions of this Agreement, including Section 2, which
may be pursued by or available to the Company.

8.        WAIVER; MODIFICATION.  Failure to insist upon strict compliance with
any of the terms, covenants, or conditions hereof shall not be deemed a waiver
of such term, covenant, or condition, nor shall any waiver or relinquishment of,
or failure to insist upon strict compliance with, any right or power hereunder
at any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times.  This Agreement shall not be modified in any
respect except by a writing executed by each Party.  Notwithstanding anything to
the contrary herein, none of (i) a change in Executive’s title, duties and/or
level of responsibilities including by way of assignment of Executive to another
position with Vistana or any of its Affiliates that does not result in a
material reduction in Executive’s title, duties and/or level of
responsibilities, (ii) the assignment of Executive to a different Reporting
Officer for any reason nor (iii) a change in the title of the Reporting Officer
shall constitute a modification or a breach of this Agreement.

9.        SEVERABILITY.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken.  All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and
effect.  Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the Parties under this Agreement.

10.      LEGAL FEES; INDEMNIFICATION; DIRECTOR AND OFFICER INSURANCE.

(a)      (i)    In the event of any contest or dispute between the Company and
Executive with respect to this Agreement or Executive’s employment hereunder,
each of the parties shall be responsible for its respective legal fees and
expenses; provided,  however, that if Executive prevails on any material issue
in any action, the Company shall reimburse Executive any reasonable legal fees
and expenses incurred by Executive at any time in connection with such action.

(ii)    Following the occurrence of a Change of Control, in the event of any
contest or dispute between the Company and Executive with respect to this
Agreement or Executive’s employment hereunder, including, without limitation,
any acts and omissions in Executive’s capacity as an officer, director or
employee of the Company and/or any of its Affiliates to the maximum extent
permitted under applicable law, the Company shall be solely responsible for the
legal fees and expenses incurred by both (A) the Company and (B) Executive in
pursuing or defending such action, until and unless a court of competent
jurisdiction determines, in a final non-appealable decision, that Executive
brought such action in bad faith or such dispute or contest is primarily
attributable to conduct of Executive that constituted fraud or intentional
misconduct by Executive, in which instance, Executive will promptly reimburse
the Company for the legal fees and expenses paid by Company to pay or reimburse 
Executive’s legal fees and expenses.

(iii)    In any contest or dispute between the Company and Executive, Executive
shall have the right to use counsel appointed by Executive in his sole and
absolute discretion.







--------------------------------------------------------------------------------

 



(b)    The Company shall indemnify and hold Executive harmless for acts and
omissions in Executive’s capacity as an officer, director or employee of the
Company and/or any of its Affiliates to the maximum extent permitted under
applicable law, including the advancement of fees and expenses; provided,
 however, that neither the Company, nor any of its Affiliates shall indemnify
Executive for any losses incurred by Executive as a result of acts described in
the definition of “Cause” set forth in Section 1(c) of this Agreement.

(c)    During the period that Executive is employed with the Company hereunder
and for a period of at least six (6) years after Executive’s termination of
employment from the Company, the Company shall provide Executive with directors’
and officers’ liability insurance coverage for his acts and omissions while an
officer or director of the Company on a basis no less favorable to Executive
than the coverage the Company provides generally to its other directors and
officers.

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

Date: March 24, 2017

 

 

 

 

 

 

VISTANA SIGNATURE EXPERIENCES, INC.

 

 

 

 

 

By:

/s/ Sergio D. Rivera

 

Name:

Sergio D. Rivera

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

/s/ Stephen G. Williams

 

Stephen G. Williams

 







--------------------------------------------------------------------------------

 



EXHIBIT A

 

MUTUAL AGREEMENT TO ARBITRATE

 

[existing agreement to be attached]

 







--------------------------------------------------------------------------------

 



EXHIBIT B

 

GENERAL RELEASE AND
COVENANT NOT TO SUE

1.     [__________] (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present (“Executive Related Parties”), in
consideration for the amounts payable and benefits to be provided to Executive
under that Amended and Restated Employment Agreement dated as of [________],
2017, between Vistana Signature Experiences, Inc., a Delaware corporation (the
“Company”), and Executive (the “Employment Agreement”),  hereby covenants not to
sue or pursue any litigation against, and waives, releases and discharges the
Company, its Affiliates (as defined in the Employment Agreement), their
respective predecessors and successors, and all of the respective current or
former directors, officers, employees, shareholders, partners, members,
managers, agents, assigns, representatives, trustees (in their official and
individual capacities) or employee benefit plans and their administrators and
fiduciaries (in their official and individual capacities) of any of the
foregoing, and each of their affiliates, predecessors, successors and assigns
(collectively, the “Releasees”), from any and all claims, demands, rights,
judgments, defenses, actions, complaints, charges or causes of action
whatsoever, of any and every kind and description, whether under common law,
statute or otherwise, in law or in equity, whether known or unknown, accrued or
not accrued, that Executive ever had, now have or shall or may have or assert as
of the date of this General Release and Covenant Not to Sue against the
Releasees by reason of facts or omissions which have occurred on or prior to the
date of this General Release and Covenant Not to Sue, including, without
limitation, any complaint, charge or cause of action relating to Executive’s
employment with the Company or the termination thereof or Executive’s service as
an officer or director of any member of the Company or its Affiliates or the
termination of such service, and including, without limitation, any claims,
demands, rights, judgments, defenses, actions, charges or causes of action
related to employment or termination of employment or that arise out of or
relate in any way to the Age Discrimination in Employment Act of 1967 (“ADEA,” a
law that prohibits discrimination on the basis of age), the Older Workers
Benefit Protection Act, the National Labor Relations Act, the Civil Rights Act
of 1991, the Americans With Disabilities Act of 1990, Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, the
Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as amended,
and other Federal, state and local laws relating to employment or discrimination
on the basis of age, sex or other protected class, all claims under Federal,
state or local laws for express or implied breach of contract, wrongful
discharge, defamation, intentional infliction of emotional distress, and any
related claims for attorneys’ fees and costs (collectively, “Claims”) (the
“Release”); provided,  however, that nothing herein shall release the Company
from (i) any of its obligations to Executive under the Employment Agreement
(including, without limitation, its obligation to pay the amounts and provide
the benefits upon which this General Release and Covenant Not to Sue is
conditioned); (ii) any rights Executive may have in respect of accrued vested
benefits under the employee benefit plans of the Company and its subsidiaries
(other than severance or termination benefits); (iii) any rights Executive may
have to indemnification under the Employment Agreement, the Company’s by-laws,
other applicable law, or any insurance coverage or other benefits under any
directors and officers insurance or similar policies; or (iv) any rights
Executive and the Executive Related Parties may have to obtain contribution as
permitted by applicable law in the event of an entry of judgment against







--------------------------------------------------------------------------------

 



Executive and the Company as a result of any act or failure to act for which
Executive and the Company are held jointly liable (collectively, the “Unreleased
Claims”).

2.    Executive further agrees that this General Release and Covenant Not to Sue
may be pleaded as a full defense to any action, suit or other proceeding for
Claims that is or may be initiated, prosecuted or maintained by Executive or
Executive’s descendants, dependents, heirs, executors, administrators or
assigns.

3.    In furtherance of the agreements set forth above, Executive hereby
expressly waives and relinquishes any and all rights under any applicable
statute, doctrine or principle of law restricting the right of any person to
release claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein. Nevertheless, it is
Executive’s intention to fully, finally and forever release all such matters,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein.  Executive acknowledges and agrees
that this waiver shall be an essential and material term of the release
contained above. Nothing in this paragraph is intended to expand the scope of
the release as specified herein.

4.    Executive acknowledges that Executive has not filed any complaint, charge,
claim or proceeding, except with respect to an Unreleased Claim, if any, against
any of the Releasees before any local, state or federal agency, court or other
body (each individually a “Proceeding”).  Executive represents that Executive is
not aware of any basis on which such a Proceeding could reasonably be
instituted.  Executive (i) acknowledges that Executive will not initiate or
cause to be initiated on Executive’s behalf any Proceeding and will not
participate in any Proceeding, in each case, except as required by law; and (ii)
waives any right Executive may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding, including any
Proceeding conducted by the Equal Employment Opportunity Commission
(“EEOC”).  Further, Executive understands that, by executing this General
Release and Covenant Not to Sue, Executive will be limiting the availability of
certain remedies that Executive may have against the Company and limiting also
the ability of Executive to pursue certain claims against the
Releasees.  Notwithstanding the above, nothing in Section 1 of this General
Release and Covenant Not to Sue shall prevent Executive from (i) initiating or
causing to be initiated on Executive’s behalf any complaint, charge, claim or
proceeding against the Company before any local, state or federal agency, court
or other body challenging the validity of the waiver of Executive’s claims under
ADEA contained in Section 1 of this General Release and Covenant Not to Sue (but
no other portion of such waiver); or (ii) initiating or participating in an
investigation or proceeding conducted by the EEOC.

5.    Executive acknowledges that Executive has been offered but declined a
period of time of at least [21][45] days to consider whether to sign this
General Release and Covenant Not to Sue, which Executive has waived.  Executive
may cancel this General Release and Covenant Not to Sue at any time during the
seven days following the date on which this General Release and Covenant Not to
Sue has been signed (the “Revocation Period”). In order to cancel or revoke







--------------------------------------------------------------------------------

 



this General Release and Covenant Not to Sue, Executive must deliver to the
Board of Directors and the Company’s General Counsel of the Company written
notice stating that Executive is canceling or revoking this General Release and
Covenant Not to Sue.  If this General Release and Covenant Not to Sue is timely
cancelled or revoked, none of the provisions of this General Release and
Covenant Not to Sue shall be effective or enforceable, and the Company shall not
be obligated to make the payments to Executive or to provide Executive with the
benefits identified in Section 1(d) of the Employment Agreement, unless and
until the requirements with respect thereto are met.  Executive acknowledges
that, even if this General Release and Covenant Not to Sue is not executed or is
cancelled or revoked by Executive, the provisions of the Employment Agreement
that otherwise by their terms survive termination of Executive’s employment
shall remain in full force and effect.

6.    This General Release and Covenant Not to Sue does not constitute an
admission of liability or wrongdoing of any kind by the Company or its
Affiliates.

7.    The invalidity or unenforceability of any provision or provisions of this
General Release and Covenant Not to Sue shall not affect the validity or
enforceability of any other provision of this General Release and Covenant Not
to Sue, which shall remain in full force and effect.  The validity,
interpretation, construction and performance of this General Release and
Covenant Not to Sue shall be governed by the laws of the State of Florida
without regard to its conflicts of law principles, and the provisions of Section
[5A] of the Employment Agreement shall apply mutatis mutandis.

8.    EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS READ THIS GENERAL
RELEASE AND COVENANT NOT TO SUE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO,
AND HAS IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING
BELOW EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH EXECUTIVE MAY HAVE TO SUE OR
ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS
GENERAL RELEASE AND COVENANT NOT TO SUE AND THE OTHER PROVISIONS
HEREOF.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN FORCED OR PRESSURED
IN ANY MANNER WHATSOEVER TO SIGN THIS GENERAL RELEASE AND COVENANT NOT TO SUE,
AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

IN WITNESS WHEREOF, Executive has caused this General Release and Covenant Not
to Sue to be executed as of the date shown below.

 

EXECUTIVE

 

 

 

 

 

[Name]

 

 

 

Date:

 

NOT TO BE EXECUTED PRIOR

 

TO TERMINATION OF EMPLOYMENT

 







--------------------------------------------------------------------------------

 



EXHIBIT C

 

NON-COMPETE, NON-SOLICITATION, CONFIDENTIALITY

AND INTELLECTUAL PROPERTY AGREEMENT

 

[existing agreement to be attached]

 

 



--------------------------------------------------------------------------------